 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPipefitters Union Local No. 120 (Schweizer Dipple,Inc.) and Peter E. Dades. Case 8-CB-4237February 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn August 4, 1981, Administrative Law JudgeElbert D. Gadsden issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision and recommendedOrder.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.The Administrative Law Judge found that theRespondent violated Section 8(b)(2) and (1)(A) ofthe Act by causing the Employer, SchweizerDipple, Inc.,' to terminate employees Peter E.Dades and Joseph Bevaque for failing to meetunion obligations. Dades and Bevaque were dis-charged on May 27, 1980, after they stopped at-tending pipefitting training classes.2We are per-suaded by the testimony of both the Respondent'sand the Employer's representatives who attendedthe meeting when the discharge decisions weremade that the Respondent's proposal that Dadesand Bevaque be fired was the factor motivatingthis action by the Employer.Andrew J. Martin, president of the Employer,testified that attendance at training sessions is notmandatory under the Employer's personnel policy.Martin agreed to fire the employees at a meeting atwhich he discussed with the Union the prospect ofabout 20 economic layoffs. Besides Martin, Em-ployer General Superintendent Edward McFaul,Employer Assistant Resident Manager WilliamO'Brien, and Union Business Agent Carl Gauntnerwere in attendance. Martin did not recall who firstI Schweizer Dipple, Inc., is a member of the Mechanical ContractorsAssociation (MCA) of Cleveland, Ohio, a multiemployer bargaininggroup representing about 100 contractors in the mechanical piping indus-try MCA is a signatory to the collective-bargaining agreement negotiat-ed with the Respondent.2 The training was part of a program proposed by the Respondent toresolve shortages of qualified pipefitters. The proposal was made at aJanuary 21, 1978, meeting of a Joint Conference Committee to which theRespondent and MCA belong. It was subsequently approved by themembership of the Committee.260 NLRB No. 45suggested Bevaque and Dades as candidates fordischarge but quoted Gauntner as saying: "Let'sfire them and get it over with. Set an example tothe other people. Either do it or get out."Describing the same meeting, Gauntner providedeven more persuasive evidence that the Union wasthe motivating force behind the discharges. Ac-cording to Gauntner, when the issue of cutbacks inthe labor force was raised he pointed out to theEmployer's representatives that "there were indi-viduals that weren't living up to the [training] pro-gram" and that those individuals should be termi-nated.Martin complied with Gauntner's wishes and seta termination date of May 27, 1980. To be sure, thetraining requirements for journeyman pipefittersare designed, at least in part, to assure employersof the technical proficiency of the craftsmen theyhire. However, nothing in the record suggestseither that the Employer's evaluation of Dades' orBevaque's performance contributed to its decisionto fire them or that the Employer considered par-ticipation in the training program essential to theiremployment.3To the contrary, Martin stated thathis grounds for terminating the employees wastheir "failure to comply with their Union obliga-tions," and Martin was unable even to specify withreasonable detail what those obligations were.Based on the foregoing, we find that the Re-spondent was responsible for the adverse actiontaken against Dades and Bevaque. Accordingly, weconclude that, by causing their discharges, forunion-related reasons, the Respondent violated Sec-tion 8(b)(2) and (I)(A) of the Act.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, PipefittersUnion Local No. 120, Cleveland, Ohio, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.3 See Reinforcing Iron Workers. Local Union 426, International Associ-ation of Bridge. Structural and Ornamental Iron Workers, 238 NLRB 4(1978); Honolulu Star-Bulletin. Ltd., 123 NLRB 395 (1959), enfd 274 F.2d576 (D1C Cir 1959).4 We also agree with the Administrative Law Judge that the Respond-ent violated Sec 8(b)(1)(A) by charging Dades and Bevaque dues andfees at times, including their probationary periods, during which theywere not members of the Union.392 PIPEFITTERS UNION LOCAL NO. 120APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an oppor-tunity to present evidence, the National Labor Re-lations Board has found that we violated the Na-tional Labor Relations Act, as amended, and hasordered us to post this notice and to carry out itsterms.WE WILL NOT restrain or coerce our em-ployees in the exercise of their protected rightsby:(a) Discriminatorily recommending andcausing Schweizer Dipple, Inc., to dischargeprospective member-employees because theyfailed to comply with our training member-ship requirements.(b) Coercively charging, collecting, and re-ceiving dues and/or fees from prospectivemember-trainee employees who are notmembers of our Union.WE WILL NOT in any like or related mannerrestrain or coerce prospective member-em-ployees in the exercise and enjoyment of rightsguaranteed them by Section 7 of the NationalLabor Relations Act, except to the extent thatsuch rights may be affected by lawful agree-ments in accord with Section 8(a)(3) of theAct.WE WILL notify Schweizer Dipple, Inc.,that we have no objection to the reemploy-ment of Peter E. Dades and Joseph Bevazue.WE WII.L make Peter E. Dades and JosephBevaque whole, with interest, for any loss ofwages and benefits they may have suffered byreason of our discrimination against them, aswell as for dues and fees we charged and col-lected from them during their employmentwith Schweizer, Dipple, Inc., and while theywere not members of our Union.PIPEFITTERS UNION LOCAL No. 120DECISIONSTATEMENT OF THE CASEELBERT D. GADSEN, Administrative Law Judge:Upon a charge and an amended charge filed on June 25,1980, and August 27, 1980, respectively, by Peter E.Dades, an individual, herein called Dades or the Charg-ing Party, against Pipefitters Union Local No. 120,herein called Respondent, a complaint was issued by theRegional Director for Region 8 on behalf of the GeneralCounsel on August 28, 1980. In substance, the complaintalleges that Respondent Union discriminatorily attemptedto cause and caused the Employer to discharge employ-ees for reasons other than their failure to tender periodicdues and the initiation fees uniformly required, as a con-dition of acquiring or retaining membership in Respond-ent; that such conduct by Respondent restrained and co-erced employees in the exercise of rights guaranteed inSection 7 of the Act, and therefore, is in violation ofSection 8(b)(1)(A) and (2) of the Act; and that by col-lecting and receiving dues and administrative fees fromprospective-member trainee-employees while they werenot members of Respondent Union, Respondent therebyviolated Section 8(b)(1)(A) of the Act.On October 8, 1980, the Acting Regional Director forRegion 8, pursuant to Section 102.33 of the Board'sRules and Regulations, Series 8, as amended, issued anorder consolidating herewith Case 8-CB-4237-2, in re-sponse to a charge filed against Respondent by CraigRogers, an individual. In substance, the complaint al-leges, inter alia, that Respondent unlawfully and discri-minatorily collected dues and fees and/or excessive feesfrom Peter Dades, Joseph Bevaque, and Craig Rogers;and that Respondent made such collections although saidemployees were not members of Respondent and weredenied membership in Respondent's organization.Subsequently, on April 20, 1981, the Regional Directorfor Region 8, pursuant to Section 10(b) of the Act andSection 102.17 of the Board's Rules and Regulations,Series 8, as amended, issued an order severing Case 8-CB-4237-2 from the original Case 8-CB-4237, and delet-ing from the amended consolidated complaint the allega-tions made on behalf of Craig Rogers, Peter Dades, andJoseph Bevaque. Consequently, the only issues presentedfor determination herein are those with respect to allega-tions set forth in the initial complaint in Case 8-CB-4237.Respondent timely filed an answer and an amendedanswer denying, respectively, that it has engaged in anyunfair labor practices as set forth in the amended com-plaint, and modified by the severance.A hearing in the above matter was held before me inCleveland, Ohio, on April 27 and 28, 1981. Briefs havebeen received from counsel for the General Counsel andcounsel for Respondent, respectively, which have beencarefully considered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material herein, the Employer, SchweizerDipple, Inc., an Ohio corporation with an office andplace of business in Cleveland, Ohio, has been engagedas a contractor in the mechanical construction industry.In the course and conduct of its business operations,Employer annually derives gross revenues in excess of $1million and purchases and receives at its Cleveland,Ohio, facility products, goods, and materials valued in393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of $50,000 directly from points outside the Stateof Ohio.The complaint alleges, the parties stipulated, and I findthat Employer is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the amended answer admits,and I find that Pipefitters Union Local No. 120, hereincalled the Union or Respondent, is now, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. Background InformationSchweizer Dipple, Inc., Employer herein, is now, andhas been at all times material herein, an ohio corporationwith a place of business in Cleveland, Ohio, where it isengaged in the mechanical construction industry. Since1976, Employer has had a contract to provide, and hasbeen engaged in providing labor to install, piping andmechanical equipment in the nuclear power plant underconstruction at Perry, Ohio. In carrying out its mechani-cal operations, Employer employs approximately 600 to700 members of Pipefiters Union Local No. 120, Re-spondent herein. Employer is a party to a collective-bar-gaining agreement with Respondent, Local 120, whichexpires about August 31, 1982, but the agreement doesnot contain any provision for a probationary period foremployees or members, or for employees who have beenreferred to Employer by Respondent.Respondent, Local 120, is made up of a membership ofjourneymen pipefitters and it is a member of MechanicalContractors Association of Cleveland, Ohio, which iscomposed of memberships of 80 to over 100 other con-tractors engaged in mechanical piping, or insulation ofheating systems, or power or piping systems, and it issignatory to the collective-bargaining agreement withRespondent. The Association negotiates labor agree-ments on behalf of its members and, jointly with Re-spondent, administers apprenticeship training programs.Sometime in 1978, the United Association and the Na-tional Contractors Association recognized a need forwelders for nuclear plant construction and initiated aprogram to improve the skills of United Association ofJourneymen, and to bring welders into the pipefitting in-dustry and provide them with advance welding and pipe-fitting training, which would enable them to becomejourneymen mechanics who can perform other workwhen there is no welding to be done, and to providethem with the skills which are required for the compli-cated procedures mandated by the Nuclear RegulatoryCommission.Since Respondent had a training program with facili-ties, the United Association agreed to help them set upsuch training with funds from the National IndustryTraining fund. The training course would be open to anycertified pipe welders who would be taught the skills ofheliarc welding, as distinguished from mild pipe welding.Membership in Respondent was made conditional uponcompletion of the training program, while serving as awelder for 6 months with journeyman's pay.Joseph Bevaque passed the welding training test as acertified welder, signed Respondent's agreement toattend the training sessions, and was referred by Re-spondent to Employer, which in turn employed Bevaquein January 1979 for at least 4 years at journeyman's payand benefits. Similarly, Peter D;des passed the welding-training admission test and was a certified welder. Hethereafter signed Respondent's agreement to attend thetraining sessions and was referred by Respondent to Em-ployer, which employed Dades in December 1978 for aperiod of at least 4 years at journeyman's pay and bene-fits.Dades attended all the training classes during the 6-month probationary period and Bevaque attended thegreat majority of training classes during his probationaryperiod. However, Bevaque attended all except 7 of the14 or 15 classes after the first session ended in June 1980.Dades missed 12 or 13 classes during the sessions whichcommenced in October 1979. Both Dades and Bevaquewere notified by letter from Respondent about their fail-ure to attend training sessions but their nonattendancewas not abated. On or about May 27, 1980, Respondent'sbusiness agent met with member-training instructors inthe training center and representatives of Employer, andrecommended the discharge of all persons in the trainingprogram (including Dades and Bevaque) who were fail-ing to attend training sessions. Said employees, includingDades and Bevaque, were discharged on May 27, 1980,for failing to attend training sessions pursuant to theirsigned agreement. Therafter, Dades filed a charge withthe Board which resulted in the instant proceeding.The record shows without dispute that, at all timesmaterial herein, the following-named persons occupiedthe positions set forth opposite their respective names,and are now, and have been at all times material herein,agents of Respondent within the meaning of Section2(13) of the Act: Jack Safko, instructor in training; CarlGauntner, business agent; Neil Walsh, coordinator oftraining; and Chet Barritterri, instructor in training.'B. Respondent's Training Program and the AgreementIt Entered With Participating EmployeesThe record herein shows that in a letter from theUnited Association dated September 18, 1979, Respond-ent received final approval of its training program andauthority to commence processing candidates therefor.The record further shows that Peter Dades com-menced training on November 2, 1978, was tested butwas rejected on November 2, 1978, completed trainingon November 24, 1978, and was tested successfully foremployment at the Perry Power Plant on November 28,1978. Similarly, Joseph Bevaque commenced initial train-ing on January 23, 1979, and completed training on Janu-ary 24, 1979. He tested successfully on January 24, 1979.Dades and Bevaque agreed and signed the following in-strument (G.C. Exh. 8) on November 27, 1978, and Janu-' The facts set forth above are uncontroverted and are not in conflictin the record394 PIPEFITTERS UNION LOCAL NO. 120ary 26, 1979, respectively, and were employed at thePerry Power Plant upon the conditions contained thereinas follows:That in consideration of the opportunity to becomea journeyman member of the United Associationthrough its welding training facility, I agree that Iwill work on the job to which I am assigned by theLocal Union until such time as I become unem-ployed by normal lay-off. I understand that I willbe working on probationary status for the first sixmonths period, and that upon successful completionof this period, and approval by the union, I willbecome a member of Local Union #120, I furtherunderstand all the obligations of union membershipand that I will be required to attend such night in-structional sessions as established by the Union. Iexecute this waiver willingly and without reserva-tion.Subsequently, both welders were given white tickets(G.C. Exh. 3) enabling them to work at the Perry Plantwithout being members of Respondent.In a letter from Training Coordinator Neil T. Walshdated March 16, 1979, all welders, including Dades andBevaque, in the training program were notified that, pur-suant to the agreement which they signed, trainingwould commence on Saturday, March 24, 1979. Classeswere held from 8 a.m. until 2:30 p.m. at the Pipefitterstraining center. Each trainee was asked to report toclasses with a pair of work gloves, 6-foot ruler, pliers,pencil, and a notebook. The training continued throughJune 1, 1979; Dades attended all classes in that trainingsession, and Bevaque attended essentially all classesduring that session. Thereafter training classes were heldevery other Saturday beginning in October 1979 throughJune 1980. Bevaque attended all except 7 of the 14 or 15classes in the spring of the last training session. Dadesskipped about 12 or 13 classes during the last trainingsession but both Bevaque and Dades completed the first6 months of their probationary period. Thereafter, theybecame disgruntled about not having received member-ship in Respondent and did not attend classes during thesecond training session. In fact, the record shows thatseveral trainees were dissatisfied with the fact that theyhad not received membership in Respondent and, duringthe spring of the 1980 training session, a petition of pro-test of dissatisfaction was circulated among the traineesregarding Respondent's failure to grant them member-ship pursuant to the agreement they signed.When the business agent for Local 120, Carl Gauntner,learned about trainee dissatisfaction and the petition, heset up a meeting in May 1979 with the trainees and all ofthe business representatives, Mickey Donahue, JosephDingow, James Walsh, William Barnes, and himself,along with the financial secretary, Larry Smith. At thatmeeting, the business representatives explained to thetrainees that they were experiencing difficulty with thevarious locals in processing their memberships with theUnited Association in Washington, but that the delaywould be overcome and they would receive their mem-berships. They explained that the processing of applica-tions for cards and membership books through Washing-ton, D.C., takes about 3 or more months. At the hearingGauntner testified that the papers for membership bookswere sent to Washington by the financial secretary in thelatter part of 1980. Subsequent to the meeting and the ex-planation given by the business representatives, Dadesand Bevaque nevertheless did not resume attending thetraining sessions.Gauntner continued to testify as follows:We also stated that there were some local unionsthat could possibly issue building trade cards whenthat got squared away, but our Local Union wasnot going to issue building trade cards. We were is-suing cards as metal trades journeyman that startedthe three and a half year program.Q. Did you explain to people how the programwould operate as administered by 120 andUANCA?A. Yes. We told them that they had their sixmonth probationary period. We realized that someof them had passed their probationary period, and ifthey continued to attend three and a half years ofthe schooling, and committed to that job site forthree and a half year period over that, that the me-chanical contractors had agreed with this program.According to the undisputed testimony of BusinessAgent Gauntner, and other testimony in the record, Be-vaque and Dades were warned about their nonatten-dance at the training sessions but they nevertheless failedto attend the sessions.Andrew J. Martin, president of Employer (SchweizerDipple, Inc.), testified that the contract with Local 120does not provide for any probationary period and thatEmployer does not require probationary welder-traineesto attend training classes. He further testified that bothBevaque and Dades were upgraded for heavy wallpiping by representatives of Employer. Ordinarily, hestated that he does not hire or fire but, in this case, hefired Bevaque and Dades following a meeting withMcFaul. Employer's assistant resident manager, WilliamO'Brien, Business Agent Carl Gauntner, and himself.Someone suggested that they fire Bevaque and Dades.Business Agent Gauntner said that sounded like a goodidea to him and he (Martin) agreed. Carl McFaul said,"Let's fire them and get it over with. Set an example tothe other people in there. Either do it or get out."Gauntner acknowledged that the training program con-tract was not made a part of the collective-bargainingagreement between Local 120 and Mechanical Contrac-tors Association. He further admitted that he did notconsider a lesser disciplinary measure than discharge ofthe employees. Consequently, on May 27, 1980, upon therecommendation of Business Agent Carl Gauntner andother members of Respondent, Bevaque and Dades weredischarged along with five other trainees by Employer,for failing to attend training sessions.Analysis and ConclusionsAs readily observed from a reading of the above essen-tially undisputed and credited evidence, the training395 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement signed by trainees Dades and Bevaque was anagreement between themselves and Respondent Union.Employer was not a party to the agreement even thoughtrainees (Dades, Bevaque, and others) were employed byEmployer at journeyman wages and with knowledge ofthe training agreement. It is clear from the evidence thatEmployer employed the trainees because it had a signifi-cant need for welders (which the trainees were) and itemployed said nonunion-member welders upon their re-ferral and consent of Respondent Union. The trainingagreement was not made a part of the existing collective-bargaining agreement between Respondent and Employ-er, even though said agreement contained a provision forits amendment.Significantly, Employer's employment of the traineeswas not based upon any probationary period or condi-tion that said trainess attend training classes. In fact, saidtrainees were hired as welders and were performing theirduties in this regard to the obvious satisfaction of Em-ployer (Employer testified that trainees Bevaque andDades were upgraded for heavy wall piping). Conse-quently, although Dades and Bevaque breached theiragreement with Respondent Union by failing to attendtraining classes during the second training session, theydid not fail to report to work and perform their dutiesfor Employer, and the latter did not discharge them forsuch a failure. Hence, Dades and Bevaque did not breachany agreement it had with Employer. On the contrary,when both trainee-welders were warned by Respondentabout their failure to attend training classes, neither madeany effort to attend classes. Thereupon, Respondent(Business Agent Gauntner) was provoked by theirbreach of the agreement with Respondent in late May1980, and called a meeting with Employer (PresidentMartin, Assistant Resident Manager O'Brien, and Re-spondent's training instructor, Carl McFaul). Duringtheir meeting, Gauntner and McFaul recommended thedischarge of Dades and Bevaque and other trainees whofailed to attend the training sessions. Employer agreedwith their recommendation and discharged Dades, Beva-que, and four and five other trainees for failing to attendtraining classes.The record is therefore clear that Respondent recom-mended and caused Employer to discharge Dades andBevaque and that, if Respondent had not recommendedthe discharges, there is no indication in the record thatRespondent would have discharged them purusant toany policy of its own.Since it is clear that Respondent brought about the dis-charge of Dades and Bevaque because they failed tocomply with Respondent's training rules, the question israised as to whether the discharges under such circum-stances affected the employees' working tenure for areason other than their failure to pay periodic dues andfees, as the Supreme Court said was prohibited, N.L.R.B.v. Allis-Chalmers Manufacturing Co., 388 U.S. 175 (1967);or whether Respondent used the emoluments of the jobsof Dades and Bevaque to enforce their compliance withthe training sessions agreement (required class attend-ance), as was further prohibited by the Supreme Court inScofield v. N.L.R.B., 394 U.S. 423 (1969), as violative ofSection 8(b)(1)(A) and (2) of the Act.It is clear from the evidence that both questions mustbe answered in the affirmative since the training programwas clearly a program and instrumentality of Respond-ent, under its exclusive jurisdiction and control. Employ-er merely gave its blessings to the program because itwas receiving the welders it needed and, in all probabil-ity, because it contemplated it would ultimately becomebeneficiary of faster pipefitting. Employer did not fundor administratively direct the program and it had nothingto do with the training aspect thereof. Consequently, Re-spondent's conduct in requesting the discharge of Dadesand Bevaque was to enforce its training program rules,and not for the periodic payment of dues and fees. Sincethe discharges were not within the latter exception enun-ciated by the Supreme Court in Allis-Chalmers and Sco-field, supra, Respondent's conduct in bringing about thedischarges of Dades and Bevaque was in violation ofSection 8(b)(l)(A) and (2) of the Act.Although Respondent admitted that it did not considerimposing other disciplinary actions against Dades andBevaque, it certainly could have imposed other sanctionsagainst them consistent with its advocated understandingof the signed agreement with the welders. Assuming, ar-guendo, that Dades, Bevaque, and other welders were toreceive metal trade cards as distinguished from buildingtrade cards at the end of the 3-1/2 years' training ses-sions, instead of at the end of their 6-month probationaryperiod, it could have advised the trainees that member-ship would be withheld until the completion of the ex-tended training.Additionally, since the clear language of the agree-ment between Respondent and the welders (Dades andBevaque) states that the signer was to work on a proba-tionary status for the first 6-month period and, uponcompletion of this period, and approval by the Union,the signer would become a member of Local Union 120,Respondent's contention that Dades and Bevaque wouldbecome eligible for membership only after attendingtraining sessions of 3-1/2 years is unsupported by therecord. Under these circumstances, I find ReinforcingIron Workers, Local Union 426, International Associationof Bridge, Structural and Ornamental Ironworkers, AFL-CIO, 238 NLRB 4 (1978), and Honolulu Star-Bulletin,Ltd., 123 NLRB 395 (1959), inapplicable to the factsherein.The evidence is uncontroverted that Dades and Beva-que completed their probationary period and that theyattended all training sessions during the probationaryperiod. Nevertheless, they were not granted membershipin Respondent and both were nevertheless charged regu-lar working dues of one-half percent of their gross pay aswell as a monthly administrative fee of $8 during thecourse of their employment, even though they weredenied membership in the Union subsequent to comple-tion of their probationary period. Such conduct by Re-spondent was clearly in violation of Section 8(b)(1)(A) ofthe Act by charging dues and fees of the trainees whileexcluding them from membership. See N.L.R.B. v. Gen-eral Motors Corporation, 373 U.S. 734, 745, fn. 12 (1963).There, the Court noted that Congress never intendedthat employees who were excluded from membership396 PIPEFITTERS UNION LOCAL NO. 120should be saddled with the obligation of paying dues andfees. Respondent collecting dues from said trainees whileit denied them membership had a restraining, coercive,and discouraging effect upon their rights, to avail them-selves of organizational rights guaranteed by Section 7 ofthe Act. Moreover, by causing Employer to dischargeDades and Bevaque for failure to meet union member-ship requirements other than the obligation to pay peri-odic dues and fees, Respondent violated Section8(b)(1)(A) and (2) of the Act.Dades and Bevaque were reinstated to their formerpositions as a part of a non-Board settlement of thecharge in Schweizer Dipple, Inc., Case 8-CA-13871.IV. THE EFFECT OF TIHt UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THF RLMEDYHaving found that Respondent has engaged in anunfair labor practice warranting a remedial order, I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action to effectuate the policiesof the Act.Having been found that Respondent has interferedwith, restrained, and coerced its members by recom-mending and causing Employer to discharge them be-cause they failed to comply with a union rule not involv-ing nonpayment of dues or fees but relating to conditionsof their membership, in violation of Section 8(b)(1)(A)and (2) of the Act; and by collecting and receiving duesand administrative fees from said employees while theywere not members and their membership was being with-held by Respondent, in violation of Section 8(b)(l)(A) ofthe Act, the recommended Order will provide that Re-spondent notify Employer that it has no objection to thereemployment of said employees, and that Respondentmake said employees whole for wages and benefits lostduring their period of unemployment, as well as for duesand fees charged and received from them during theiremployment, within the meaning and in accord with theBoard's decision in F W. Woolworth Company, 90 NLRB289 (1950), with interest as prescribed in Florida SteelCorporation, 231 NLRB 651 (1977),2 except as specifical-ly modified by the wording of such recommendedOrder.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any othermanner interfering with, restraining, or coercing employ-ees in the exercise of the rights guaranteed by Section 7of the Act. N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532,536 (4th Cir. 1941).2 See, generally. Isis Plumbing d Heating Co., 138 NLRB 716 (1962).Upon the basis of the above findings of fact and uponthe entire record of this case, I make the following:CONCI USIONS O:1 LAWI. Schweizer Dipple, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Pipefitters Union Local No. 120 is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.3. By discriminatorily recommending and causing Em-ployer to discharge nonunion member-employees becausethey failed to comply with Respondent's training rulewith respect to membership requirements (not related tothe periodic payment of dues and other fees), Respond-ent violated Section 8(b)(1)(A) and (2) of the Act.4. By collecting and receiving dues and administrativefees from prospective trainee member-employees whilethey were not members of Respondent, Respondent vio-lated Section 8(b)(1)(A) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER"The Respondent, Pipefitters Union Local No. 120,Cleveland, Ohio, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Discriminatorily and unlawfully recommending andcausing Employer to discharge prospective traineemember-employees for failing to comply with Respond-ent's training membership requirements.(b) Coercively and unlawfully collecting and receivingdues and fees from prospective trainee member-employ-ees, while they are not members of Respondent Union.(c) Discriminating against prospective trainee member-employees in any like or related manner.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Notify Employer that Respondent has no objectionto the reemployment of dischargees Peter E. Dades andJoseph Bevaque or other employees similarly discharged.(b) Make dischargees Peter E. Dades and Jospeh Be-vaque whole for wages and benefits lost by reason of thediscrimination against them, as well as for the dues andadministrative fees charged and collected from themduring the period of their unemployment with Employer,with interest in the manner described in the section inthis Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords for the payment and collection of dues and fees,a In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes397 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDmembership records and reports, and all other recordsnecessary to analyze the amount of backpay dues underthe terms of this Order.(d) Post at Respondent's office and/or meeting hall inCleveland, Ohio, copies of the attached notice marked"Appendix."4Copies of said notice, on forms providedby the Regional Director for Region 8, after being duly4 In the evcntt hat this Order is enforced by a Judgmellt of a UnitedStates Court of Appeals, the words in the notice reading 'Posted byOrder (of the National Labhor Relations Board" hanll read "Posted Pursu-ant to a Judgment of the United States Court of Appeals l- nforcing ianOrder of the National Labor Relations eBoard."signed by Respondent's authorized representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.398